 

 

Case 2:21-cr-20140-SJM-DRG ECF No. 39, PagelD.85 Filed 03/03/21 Page 1 of 6 |

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF MICHIGAN

 

SOUTHERN DIVISION
Case:2:21-cr-20140
UNITED STATES OF AMERICA, Judge: Murphy, Stephen J.
MJ: Grand, David R.
Filed: 03-03-2021 At 03:48 PM
Plaintiff, INDI USA V KENNETH SMITH, ET AL (LG
)
Vv. Violations:
18 U.S.C. §§ 922(a)(1)(A), 923(a), 924(a)(1)(D)
D-1 KENNETH SMITH 18 U.S.C. §§ 922(n), 924(a)(1)(D)
D-2 JAELYN SMITH 18 U.S.C. § 922(a)(6)
D-3 TROY LOWERY, 18 U.S.C. § 922(¢)(1)
Defendants.
/
INDICTMENT
THE GRAND JURY CHARGES:
COUNT ONE

18 U.S.C. §§ 922(a)(1)(A), 923(a), 924(a)(1)(D)
Engaging in the Business of Selling Firearms Without a License

D-1 Kenneth Smith

Between on or about December 10, 2020, to on or about January 4, 2021), in
the Eastern District of Michigan, the defendant, Kenneth Smith, not being a licensed
dealer of firearms within the meaning of Chapter 44, Title 18, United States Code,
did willfully engage in the business of dealing in firearms, in violation of 18 U.S.C.

§§ 922(a)(1)(A), 923(a), and 924(a)(1)(D).
   

 

Case 2:21-cr-20140-SJM-DRG ECF No. 39, PagelD.86 Filed 03/03/21 Page 2 of 6

COUNT TWO
18 U.S.C. §§ 922(n), 924(a)(1)(D)
Illegal Receipt of a Firearm by a Person Under Indictment
D-1 Kenneth Smith
On or after August 13, 2020, in the Eastern District of Michigan, the
defendant, Kenneth Smith, knowing that he was then under indictment for a crime
punishable by a term of imprisonment exceeding one year, to wit: Felony —
Unarmed Robbery and Weapons — Felony Firearm, did willfully receive a firearm,
that is, a Glock, 19 X, 9mm, semi-automatic firearm, said firearm having been
shipped and transported in interstate commerce; all in violation of 18 U.S.C. |
§§ 922(n) and 924(a)(1)(D).
COUNT THREE
18 U.S.C. §§ 922(n), 924(a)(1)(D)
Illegal Receipt of a Firearm by a Person Under Indictment
D-1 Kenneth Smith
On or after September 30, 2020, in the Eastern District of Michigan, the
defendant, Kenneth Smith, knowing that he was then under indictment for a crime
punishable by a term of imprisonment exceeding one year, to wit: Felony — Unarmed

Robbery and Weapons — Felony Firearm, did willfully receive a firearm, that is, a

Smith & Wesson, M&P, 9mm caliber, semi-automatic firearm, said firearm having
 

Case 2:21-cr-20140-SJM-DRG ECF No. 39, PagelD.87 Filed 03/03/21 Page 3 of 6

been shipped and transported in interstate commerce; all in violation of 18 U.S.C.
§§ 922(n) and 924(a)(1)(D).
COUNT FOUR
18 U.S.C. §§ 922(n), 924(a)(1)(D)
Illegal Receipt of a Firearm by a Person Under Indictment
D-1 Kenneth Smith
On or after May 2, 2020, in the Eastern District of Michigan, the defendant,
Kenneth Smith, knowing that he was then under indictment for a crime punishable
by a term of imprisonment exceeding one year, to wit: Felony - Unarmed Robbery
and Weapons — Felony Firearm, did willfully receive a firearm, that is, a Smith &
Wesson, M&P, 9mm caliber, semi-automatic firearm, said firearm having been
shipped and transported in interstate commerce; all in violation of 18 U.S.C.
§§ 922(n) and 924(a)(1)(D).
COUNT FIVE
18 U.S.C. §§ 922(a)(6) !
Making a False Statement During Purchase of a Firearm |
D-2 Jaelyn Smith
On or about December 11, 2020, in the Eastern District of Michigan,
defendant Jaelyn Smith, in connection with the acquisition of a firearm, that is a

Glock 29, 10mm semi-automatic pistol, from Action Impact, a licensed dealer of

firearms within the meaning of Chapter 44, Title 18, United States Code, knowingly
 

 

Case 2:21-cr-20140-SJM-DRG ECF No. 39, PagelD.88 Filed 03/03/21 Page 4 of 6

made a false and fictitious written statement to Action Impact, as to a fact material
to the lawfulness of such sale of the said firearm to the defendant under Chapter 44
of Title 18, in that the Jaelyn Smith falsely represented that he was the “actual buyer”
of said firearm on a Department of Justice, Bureau of Alcohol, Tobacco, and
Firearms, and Explosives Form 4473, Firearms Transaction Record; in violation of
18 U.S.C. § 922(a)(6).
COUNT SIX
18 U.S.C. § 922(g)(1)
Felon in Possession of a Firearm

D-3 Troy Lowery

On or about January 4, 2021, in the Eastern District of Michigan, the
defendant, Troy Lowery, knowing that he had previously been convicted of a crime
punishable by a term exceeding one year, did knowingly possess a firearm, that is, a
Glock, model 19, 9mm pistol, which had previously traveled in and affected
interstate commerce; all in violation of 18 U.S.C. § 922(g)(1).

FORFEITURE ALLEGATIONS
18 U.S.C. § 924(d), 28 U.S.C. § 2461(c)
CRIMINAL FORFEITURE
The allegations contained in Counts One through Six of this Indictment are

incorporated by reference for the purpose of alleging forfeiture pursuant to 18 U.S.C.

§ 924(d) and 28 U.S.C. § 2461(c).
 

— |
Case 2:21-cr-20140-SJM-DRG ECF No. 39, PagelD.89 Filed 03/03/21 Page 5 of 6

  

Pursuant to 18 U.S.C. § 924(d) and 28 U.S.C. § 2461(c), upon conviction of
the offenses in violation of 18 U.S.C. §§ 922 and 924 set forth in Counts One through
Six of this Indictment, the convicted defendant(s) shall forfeit to the United States
any firearms and ammunition involved in or used in the knowing commission of the
offense(s).
THIS IS A TRUE BILL

s/ Grand Jury Foreperson
GRAND JURY FOREPERSON

 

SAIMA S. MOHSIN
Acting United States Attorney

MATTHEW A. ROTH
Chief, Major Crimes Unit

s/ Meghan Sweeney Bean
MEGHAN SWEENEY BEAN
Assistant United States Attorney
211 W. Fort Street, Suite 2001
Detroit, MI 48226-3211

(313) 226-0214
meghan.bean@usdoj.gov

Dated: March 3, 2021

 
Case 2:21-cr-20140-SJM-DRG ECF No. 39, PagelD.90 Filed 03/03/21 Page 6 of 6

Case:2:21-cr-20140
United States District Court Criminal Case Covi Judge: Murphy, Stephen J.

Eastern District of Michigan MJ: Grand, David R.
Filed: 03-03-2021 At 04:40 PM

INDI USA V KENNETH SMITH, ET AL (LG
NOTE: It is the responsibility of the Assistant U.S. Attorney signing this form to comp! )

 

 

 

 

 
      

 

 

 

 

 

 

vys Companion Case Number:
This may be a companion case based upon LCrR 57.10 (b)(4)': Judge Assigned:
Ll Yes No AUSA’s Initials: = MS(D

 

 

 

Case Title: USA v. D-1 Kenneth Smith, D-2 Jaelyn Smith, D-3 Troy Lowery

County where offense occurred: Wayne-7 1

 

Check One: [X]Felony ma L|Misdemeanor [ lPetty
Indictment/ Information --- no prior complaint.
¥_Indictment/ Information --- based upon prior complaint [Case number: 21-mj-30015 ]
Indictment/ Information --- based upon LCrR 57.10 (d) [Complete Superseding section below].

 

 

Superseding to Case No: Judge:

 

 

[_]Corrects errors; no additional charges or defendants.
[_]Involves, for plea purposes, different charges or adds counts.
[_]Embraces same subject matter but adds the additional defendants or charges below:

Defendant name Charges Prior Complaint (if applicable)

 

Please take notice that the below listed Assistant United States Attorney is the attorney of record for

the above captioned case.
han D-Beenz

Meghan SWeeley Bean
Assistant edjStates Attorney

211 W. Fort Street, Suite 2001

Detroit, MI 48226-3277
Phone:313-226-0214

Fax: 313-226-2372

E-Mail address: Meghan.Bean@usdoj.gov
Attorney Bar #; P80790

   
  

March 3, 2021
Date

1 Companion cases are matters in which it appears that (1) substantially similar evidence will be offered at trial, or (2) the same
or related parties are present, and the cases arise out of the same transaction or occurrence. Cases may be companion cases
even though one of them may have already been terminated.

5/16
